Exhibit 10.11

GREAT AMERICAN GROUP, INC.

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into this 31st
day of July, 2009 by and between GREAT AMERICAN GROUP, INC., a Delaware
corporation (the “Company”), and [name] (“Agent”).

RECITALS

WHEREAS, Agent performs a valuable service to the Company in Agent’s capacity as
[a director/an officer] of the Company;

WHEREAS, the Company’s Bylaws (the “Bylaws”) provide for the indemnification of
the directors, officers, employees and other agents of the Company, including
persons serving at the request of the Company in such capacities with other
corporations or enterprises, as authorized by the Delaware General Corporation
Law (the “DGCL”);

WHEREAS, the Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Company and its agents, officers, employees and other
agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Agent to serve as [a director/an officer] of the
Company, the Company has determined and agreed to enter into this Agreement with
Agent.

NOW, THEREFORE, in consideration of Agent’s service as [a director/an officer]
of the Company after the date hereof, the parties hereto agree as follows:

AGREEMENT

1. Services to the Company. Agent will serve, at the will of the Company or
under separate contract, if any such contract exists, as [a director/an officer]
of the Company or as an executive officer or other fiduciary of an affiliate of
the Company (including any employee benefit plan of the Company) so long as
Agent is duly elected and qualified in accordance with the provisions of the
Bylaws or other applicable charter documents of the Company or such affiliate;
provided, however, that Agent may at any time and for any reason resign from
such position (subject to any contractual obligation that Agent may have assumed
apart from this Agreement) and that the Company or any affiliate shall have no
obligation under this Agreement to continue Agent in any such position.

2. Indemnity of Agent. The Company hereby agrees to hold harmless and indemnify
Agent to the fullest extent authorized or permitted by the provisions of the
Bylaws and the DGCL, as the same may be amended from time to time (but only to
the extent that such amendment permits the Company to provide broader
indemnification rights than the Bylaws or the DGCL permitted prior to adoption
of such amendment).



--------------------------------------------------------------------------------

3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Agent:

(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Agent becomes legally obligated to pay because of any claim or claims made
against or by Agent in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Company) to which Agent is, was or at any time becomes a party, or is threatened
to be made a party, by reason of the fact that Agent is, was or at any time
becomes a director, officer, employee or other agent of the Company, or is or
was serving or at any time serves at the request of the Company as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise; and

(b) otherwise to the fullest extent as may be provided to Agent by the Company
under the non-exclusivity provisions of the DGCL and Section 6.4 of the Bylaws.

4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Company:

(a) on account of any claim against Agent solely for an accounting of profits
made from the purchase or sale by Agent of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of any federal, state or local statutory law;

(b) on account of Agent’s conduct that is established by a final judgment as
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;

(c) on account of Agent’s conduct that is established by a final judgment as
constituting a breach of Agent’s duty of loyalty to the Company or resulting in
any personal profit or advantage to which Agent was not legally entitled;

(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

(e) if indemnification is not lawful (and, in this respect, both the Company and
Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

(f) in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Company or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Company, (iii) such indemnification is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under the DGCL or
any other applicable law, or (iv) the proceeding is initiated pursuant to
Section 9 hereof.

 

- 2 -



--------------------------------------------------------------------------------

5. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Company (or is or was serving at the request of
the Company as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

6. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Company for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Company shall indemnify Agent for the portion thereof to which Agent is
entitled.

7. Notification and Defense of Claim. Not later than 30 days after receipt by
Agent of notice of the commencement of any action, suit or proceeding, Agent
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof; but the omission so
to notify the Company will not relieve it from any liability which it may have
to Agent otherwise than under this Agreement. With respect to any such action,
suit or proceeding as to which Agent notifies the Company of the commencement
thereof:

(a) the Company will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Company to Agent of its election to
assume the defense thereof, the Company will not be liable to Agent under this
Agreement for any legal or other expenses subsequently incurred by Agent in
connection with the defense thereof except for reasonable costs of investigation
or otherwise as provided below. Agent shall have the right to employ separate
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Agent unless (i) the employment of counsel by
Agent has been authorized by the Company, (ii) Agent shall have reasonably
concluded, and so notified the Company, that there is an actual conflict of
interest between the Company and Agent in the conduct of the defense of such
action or (iii) the Company shall not in fact have employed counsel to assume
the defense of such action, in each of which cases the fees and expenses of
Agent’s separate counsel shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of the Company or as to which Agent shall have made the
conclusion provided for in clause (ii) above; and

 

- 3 -



--------------------------------------------------------------------------------

(c) the Company shall not be liable to indemnify Agent under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. The Company shall be
permitted to settle any action except that it shall not settle any action or
claim in any manner which would impose any penalty or limitation on Agent
without Agent’s written consent, which may be given or withheld in Agent’s sole
discretion.

8. Expenses. The Company shall advance, prior to the final disposition of any
proceeding, promptly following request therefor, all expenses incurred by Agent
in connection with such proceeding upon receipt of an undertaking by or on
behalf of Agent to repay said amounts if it shall be determined ultimately that
Agent is not entitled to be indemnified under the provisions of this Agreement,
the Bylaws, the DGCL or otherwise.

9. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
90 days of request therefor. Agent, in such enforcement action, if successful in
whole or in part, shall be entitled to be paid also the expense of prosecuting
Agent’s claim. It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Company) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Company (including its Board of Directors or
its stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Agent is proper in the circumstances,
nor an actual determination by the Company (including its Board of Directors or
its stockholders) that such indemnification is improper shall be a defense to
the action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise.

10. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Agent, who shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

11. Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Company’s Certificate of
Incorporation or Bylaws, each as may be amended from time to time, agreement,
vote of stockholders or directors, or otherwise, both as to action in Agent’s
official capacity and as to action in another capacity while holding office.

12. Survival of Rights.

(a) The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Company or
to serve at the request of the Company as a director, officer, employee or other
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise and shall inure to the benefit of Agent’s
heirs, executors and administrators.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

13. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Company shall nevertheless indemnify Agent to
the fullest extent provided by the Bylaws, the DGCL or any other applicable law.

14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware (without regard to conflicts
of laws principles).

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

16. Identical Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement. Facsimile signatures, or signatures delivered by other
electronic transmission, shall be as effective as original signatures.

17. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed, (ii) when sent by confirmed electronic mail, with verification of
receipt, or by facsimile, in either case, if sent during regular business hours;
if not, then on the next business day; or (iii) upon the third business day
after the date on which such communication was mailed if mailed by certified or
registered mail, return receipt requested, with postage prepaid.

(a) All communications shall be delivered to Agent at the address indicated on
the signature page hereof, or at such other address as Agent shall designate by
ten days’ advance written notice to the Company.

(b) All communications shall be delivered to the Company at 21860 Burbank Bl.,
Suite 300 South, Woodland Hills, CA 91367 or such other address as may have been
furnished to Agent by the Company.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

GREAT AMERICAN GROUP, INC. By:  

 

Name:   Andrew Gumaer Its:   Chief Executive Officer and Secretary

 

AGENT Name:  

 

Print Name:  

 

Address:  

 

 

 

 

 